DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 9, 12-13 are objected to because of the following informalities:  the term “detection result” is missing an article.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light source section” in Claim 10.
Support for the “light source section” has been provided on Specification pages 6, 25-26 and in Figs. 2, 10, 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 15 recite the limitation "the color information and the brightness information of the local region" in line 5.  There is insufficient antecedent basis for these limitations in the claims.
Claims 7, 18 recite the limitations "the color of the yellow region" and “the color of carotene, bilirubin, or stercobilin” in line 2.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 101
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 9 recite executing a color attenuation process, detecting a blood region, and suppressing or stopping the attenuation process. 
The limitation of executing a color attenuation process, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processor being configured to perform”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the processor being configured to perform” language, “executing a color attenuation process” in the context of this claim encompasses the user ignoring a color component of the image. 
Similarly, the limitation of detecting a blood region, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the processor being configured to perform” language, “detecting” in the context of this claim encompasses the user identifying a region in an image. 
Further, the limitation of suppressing or stopping the attenuation process, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “the processor being configured to perform” language, “suppressing or stopping” in the context of this claim encompasses the user no longer ignoring a color component of the image.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a “processor including hardware” to perform the steps detailed above. The “processor including hardware” is recited at a high-level of generality such that the element does not perform additional processes to the generic computer function of data manipulation.  Therefore, the element as recited amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Similarly, Claim 12 discloses a method including steps of executing a color attenuation process, detecting a blood region, and suppressing or stopping the attenuation process.  As detailed above, each of these steps, as drafted and under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an image processing device”, nothing in these limitations precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim includes no structure to perform the steps detailed above.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an “image processing device” to perform the steps of executing a color attenuation process, detecting a blood region, and suppressing or stopping the attenuation process amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-5, 13-16 recite further processing steps which, 	under the broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components and fall within the “Mental Processes” grouping of abstract ideas.  These judicial exceptions are not integrated into a practical application nor do the additional elements integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10, 12-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160038004 A1 by Tanaka (hereinafter “Tanaka”) in view of US 20110112362 A1 by Minetoma (hereinafter “Minetoma”).
Regarding Claim 1, Tanaka discloses an image processing device (imaging section 200) comprising a processor (processor section 300) including hardware (treatment tool 210; [0046-47]; Fig. 2), the processor being configured to perform: executing a color attenuation process on a region other than a yellow region in a captured image (light outside the yellow region and outside a specific wavelength band absorbed by hemoglobin is filtered in light source section 500; [0068-70]) including a subject image to relatively enhance visibility of the yellow region in the captured image (image containing an area of interest such as a blood vessel, treatment tool, etc.); detecting a blood region that is a region 
Tanaka does not disclose suppressing or stopping the attenuation process on the blood region based on detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 including an image processor 57 to detect a blood vessel region based on image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region ([0056-58]).  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing ([0065]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the operative method disclosed by Minetoma with the benefit of performing calculations on a picture element basis (Minetoma [0057]).
Regarding Claim 2, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 1.  Tanaka further discloses wherein the processor performs detecting a blood vessel region that is a region of a blood vessel in the captured image based on the color information and structural information of the captured image (a blood vessel is detected from contour or color features; [0051]).
Tanaka does not disclose suppressing or stopping the attenuation process on the blood region based on detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 including an image processor 57 to detect a blood vessel region based on image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region ([0056-58]).  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing ([0065]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the operative method disclosed by Minetoma with the benefit of performing calculations on a picture element basis (Minetoma [0057]).
Claim 3, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 1.  Tanaka further discloses wherein the processor performs detecting the blood region based on at least one of the color information and brightness information of the captured image (a blood vessel is detected from a brightness ratio or color features; [0051]).
 Tanaka does not disclose suppressing or stopping the attenuation process on the blood region based on detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 including an image processor 57 to detect a blood vessel region based on image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region ([0056-58]).  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing ([0065]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the operative method disclosed by Minetoma with the benefit of performing calculations on a picture element basis (Minetoma [0057]).
Regarding Claim 4, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 3.  Tanaka further discloses wherein the processor performs dividing the captured image into a plurality of local regions (pixel groups determined from contour detection) and determining whether each of the plurality of local regions is the blood region based on at least one of the color information and the brightness information of the local region (a blood vessel is detected from a brightness ratio or color features; [0051]).
Regarding Claim 7, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 1.  Tanaka further discloses wherein the color of the yellow region is the color of carotene, bilirubin, or stercobilin (light is emitted over 380-650 nm, with light in a yellow range falling outside the hemoglobin imaging range; [0068-70]).
Regarding Claim 8, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 1.  Tanaka further discloses wherein the processor performs a notification process based on the detection result of the blood region (notification processing section 140 notifies a user about the degree of relation of the blood vessel and the treatment tool in a captured image; [0053]).
Claim 9, Tanaka as modified by Minetoma discloses an endoscope apparatus (endoscope apparatus; Fig. 1) comprising an image processing device (imaging section 200), wherein the image processing device includes a processor (processor section 300) including hardware (treatment tool 210; [0046-47]; Fig. 2), the processor being configured to perform: executing a color attenuation process on a region other than a yellow region in a captured image (light outside the yellow region and outside a specific wavelength band absorbed by hemoglobin is filtered in light source section 500; [0068-70]) including a subject image to relatively enhance visibility of the yellow region in the captured image (image containing an area of interest such as a blood vessel, treatment tool, etc.); detecting a blood region that is a region of blood in the captured image based on color information of the captured image (a blood vessel is detected from color features; [0051]). 
Tanaka does not disclose suppressing or stopping the attenuation process on the blood region based on detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 including an image processor 57 to detect a blood vessel region based on image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region ([0056-58]).  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing ([0065]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the operative method disclosed by Minetoma with the benefit of performing calculations on a picture element basis (Minetoma [0057]).
Regarding Claim 10, Tanaka as modified by Minetoma discloses the endoscope apparatus as defined in claim 9.  Tanaka further discloses comprising a light source section that emits an illumination light in a wavelength band of normal light (white light emitted from light source section 500; [0068]; Fig. 6).
Regarding Claim 12, Tanaka as modified by Minetoma discloses an operating method of an image processing device (imaging section 200; [0046-47]; Fig. 2), comprising: executing a color attenuation process on a region other than a yellow region in a captured image (light outside the yellow region and outside a specific wavelength band absorbed by hemoglobin is filtered in light source section 
Tanaka does not disclose suppressing or stopping the attenuation process on the blood region based on detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 including an image processor 57 to detect a blood vessel region based on image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region ([0056-58]).  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing ([0065]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the operative method disclosed by Minetoma with the benefit of performing calculations on a picture element basis (Minetoma [0057]).
Regarding Claim 13, Tanaka as modified by Minetoma discloses the operating method of an image processing device as defined in claim 12.  Tanaka further discloses comprising: detecting a blood vessel region that is a region of a blood vessel in the captured image based on the color information and structural information of the captured image (a blood vessel is detected from contour or color features; [0051]).
Tanaka does not disclose suppressing or stopping the attenuation process on the blood region based on detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 including an image processor 57 to detect a blood vessel region based on image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region ([0056-58]).  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing ([0065]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the operative method 
Regarding Claim 14, Tanaka as modified by Minetoma discloses the operating method of an image processing device as defined in claim 12.  Tanaka further discloses comprising: detecting the blood region based on at least one of the color information and brightness information of the captured image (a blood vessel is detected from a brightness ratio or color features; [0051]).
Tanaka does not disclose suppressing or stopping the attenuation process on the blood region based on detection result of the blood region.  However, Minetoma discloses an electronic endoscope system 10 including an image processor 57 to detect a blood vessel region based on image information.  The blood vessel region attenuates components of the incident light, and the resulting brightness ratio for the image is used to detect a “shallow” blood vessel region and a “deep” blood vessel region ([0056-58]).  If a depth determination has been made, light filtering is not performed and the captured image is subject to further processing ([0065]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the operative method disclosed by Minetoma with the benefit of performing calculations on a picture element basis (Minetoma [0057]).
Regarding Claim 15, Tanaka as modified by Minetoma discloses the operating method of an image processing device as defined in claim 14.  Tanaka further discloses comprising dividing the captured image into a plurality of local regions (pixel groups determined from contour detection) and determining whether each of the plurality of local regions is the blood region based on at least one of the color information and the brightness information of the local region (a blood vessel is detected from a brightness ratio or color features; [0051]).
Regarding Claim 18, Tanaka as modified by Minetoma discloses the operating method of an image processing device as defined in claim 12.  Tanaka further discloses wherein the color of the yellow region is the color of carotene, bilirubin, or stercobilin (light is emitted over 380-650 nm, with light in a yellow range falling outside the hemoglobin imaging range; [0068-70]).
Regarding Claim 19, Tanaka as modified by Minetoma discloses the operating method of an image processing device as defined in claim 12.  Tanaka further discloses comprising performing a .

Claims 5, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Minetoma as applied to claims 1, 9, 12 above, and further in view of US 20190183315 A1 by Endo (hereinafter “Endo”).
Regarding Claim 5, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 1.  Tanaka further discloses wherein the processor performs the attenuation process by determining a color signal corresponding to the blood in a pixel or a region of the captured image (a blood vessel is detected from color features; [0051]).
Modified Tanaka does not disclose multiplying a color signal of the region other than the yellow region by a coefficient varying in value according to a signal value of the color signal.  However, Endo discloses image processing in endoscope system 10 for a captured image which contains an observation target.  The image processing in processor 16 includes setting a gain amount in gain amount setting unit 58 to be applied to an image signal based on a difference between the detected brightness and a reference brightness ([0057]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the gain processing disclosed by Endo with the benefit of obtaining signal values with correlation to the reference brightness (Endo [0057]).
Regarding Claim 11, Tanaka as modified by Minetoma discloses the endoscope apparatus as defined in claim 10.  Modified Tanaka does not disclose wherein the light source section includes one or more light emitting diodes (LEDs), and emits the normal light by light emission from the one or more light emitting diodes as the illumination light.  However, Endo discloses endoscope system 10 with light source device 14.  The light source device 14 includes LEDs 20a-d which emit narrow band light in different color bands ([0039]).  During normal illumination mode, each of the LEDs 20a-d are turned on to provide illumination light ([0043]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source section disclosed by Tanaka with the LED configuration 
Regarding Claim 16, Tanaka as modified by Minetoma discloses the operating method of an image processing device as defined in claim 12.  Tanaka further discloses comprising executing the attenuation process by determining a color signal corresponding to the blood in a pixel or a region of the captured image (a blood vessel is detected from color features; [0051]).
Modified Tanaka does not disclose multiplying a color signal of the region other than the yellow region by a coefficient varying in value according to a signal value of the color signal.  However, Endo discloses image processing in endoscope system 10 for a captured image which contains an observation target.  The image processing in processor 16 includes setting a gain amount in gain amount setting unit 58 to be applied to an image signal based on a difference between the detected brightness and a reference brightness ([0057]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor section disclosed by Tanaka with the gain processing disclosed by Endo with the benefit of obtaining signal values with correlation to the reference brightness (Endo [0057]).

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Minetoma as applied to claims 1, 12 above, and further in view of US 20140031628 A1 (Kaku) (hereinafter “Kaku”).
Regarding Claim 6, Tanaka as modified by Minetoma discloses the image processing device as defined in claim 1.  Modified Tanaka does not disclose wherein the processor performs a color conversion process on a pixel value of a pixel in the yellow region so as to rotate toward green in a color space.  However, Kaku discloses an endoscope system for providing illumination light to a blood vessel in a captured image.  A rotation filter 112 contains areas corresponding to narrow wavelength bands that are transmitted from light source device 102 ([0110-114]; Figs. 23-24).  Color signals are then assigned to display channels for further image processing and display.  As the oxygen saturation level decreases in the signal, the color of the displayed blood vessels changes from yellow to green ([0118-119]; Fig. 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the 
Regarding Claim 17, Tanaka as modified by Minetoma discloses the operating method of an image processing device as defined in claim 12.  Modified Tanaka does not disclose comprising performing a color conversion process on a pixel value of a pixel in the yellow region so as to rotate toward green in a color space.  However, Kaku discloses an endoscope system for providing illumination light to a blood vessel in a captured image.  A rotation filter 112 contains areas corresponding to narrow wavelength bands that are transmitted from light source device 102 ([0110-114]; Figs. 23-24).  Color signals are then assigned to display channels for further image processing and display.  As the oxygen saturation level decreases in the signal, the color of the displayed blood vessels changes from yellow to green ([0118-119]; Fig. 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processing section disclosed by Tanaka with the color conversion disclosed by Kaku with the benefit of displaying a high-contrast vessel image with an oxygen saturation level (Kaku [0117]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190021579 A1
US 20130329027 A1
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795